         Case 4:20-cv-05640-YGR Document 727 Filed 05/21/21 Page 1 of 4




 1     Steve W. Berman (pro hac vice)                  Betsy C. Manifold (182450)
       Robert F. Lopez (pro hac vice)                  Rachele R. Byrd (190634)
 2     HAGENS BERMAN SOBOL                             Brittany N. DeJong (258766)
       SHAPIRO LLP                                     WOLF HALDENSTEIN ADLER
 3
       1301 Second Ave., Suite 2000                     FREEMAN & HERZ LLP
 4     Seattle, WA 98101                               750 B Street, Suite 1820
       Telephone: (206) 623-7292                       San Diego, CA 92101
 5     Facsimile: (206) 623-0594                       Telephone: (619) 239-4599
       steve@hbsslaw.com                               Facsimile: (619) 234-4599
 6     robl@hbsslaw.com                                byrd@whafh.com
                                                       dejong@whafh.com
 7
       Shana E. Scarlett (SBN 217895)
 8     Benjamin J. Siegel (SBN 256260)                 Mark C. Rifkin (pro hac vice)
       715 Hearst Avenue, Suite 202                    Matthew M. Guiney (pro hac vice)
 9     Berkeley, CA 94710                              WOLF HALDENSTEIN ADLER
       Telephone: (510) 725-3000                       FREEMAN & HERZ LLP
10     Facsimile: (510) 725-3001                       270 Madison Ave
11     shanas@hbsslaw.com                              New York, NY 10016
       bens@hbsslaw.com                                Telephone: (212) 545-4600
12                                                     Facsimile: (212) 686-0114
                                                       rifkin@whafh.com
13                                                     guiney@whafh.com
14     Interim Lead Class Counsel in Cameron, et al.   Interim Class Counsel for the Consumer
15     v. Apple Inc., Case No. 4:19-cv-03074-YGR       Plaintiffs in In re Apple iPhone Antitrust Litig.,
                                                       Case No. 4:11-cv-06714-YGR
16
                                    UNITED STATES DISTRICT COURT
17                                NORTHERN DISTRICT OF CALIFORNIA
                                         OAKLAND DIVISION
18
     EPIC GAMES, INC.,                                 Case No. 4:20-cv-05640-YGR-TSH
19

20                    Plaintiff, Counter-Defendant     CLASS PLAINTIFFS’ SCHEDULE RE: IN-
                                                       PERSON ATTENDANCE AT TRIAL,
21            v.                                       WEEK OF MAY 24, 2021

22   APPLE INC.,
23
                      Defendant, Counterclaimant.
24

25

26

27

28
     CLASS PLAINTIFFS’ SCHEDULE RE: IN-PERSON
     ATTENDANCE AT TRIAL, WEEK OF MAY 24, 2021
     Case No.: 4:20-cv-05640-YGR-TSH
         Case 4:20-cv-05640-YGR Document 727 Filed 05/21/21 Page 2 of 4




 1           Pursuant to the Court’s Pretrial Order No. 5 in Epic Games, Inc. v. Apple Inc., N.D. Cal. No.

 2   4:20-cv-05640-YGR, counsel for the developer class plaintiffs in Cameron v. Apple Inc., N.D. Cal.

 3   No. 4:19-cv-03074-YGR, and counsel for the consumer class plaintiffs in In re Apple iPhone

 4   Antitrust Litig., N.D. Cal. No. 4:11-cv-06714-YGR, hereby provide the Court with the names of the

 5   specific individual attorneys that will attend each day during Week 4 of the Epic v. Apple trial (May

 6   24th through May 28th, 2021):

 7                   Trial Day                                    Designated Counsel
 8            Monday, May 24, 2021               Betsy Manifold
                                                 Wolf Haldenstein Adler Freeman & Herz LLP
 9
              Tuesday, May 25, 2021              Travis Manfredi
10                (if necessary)                 Saveri & Saveri, Inc.
11

12   DATED: May 21, 2021                               Respectfully submitted,

13
                                                       By:    /s/ Steve W. Berman
14                                                            STEVE W. BERMAN (pro hac vice)

15                                                     Robert F. Lopez (pro hac vice)
                                                       HAGENS BERMAN SOBOL SHAPIRO LLP
16                                                     1301 Second Ave., Suite 2000
                                                       Seattle, WA 98101
17
                                                       Telephone: (206) 623-7292
18                                                     Facsimile: (206) 623-0594
                                                       steve@hbsslaw.com
19                                                     robl@hbsslaw.com
20
                                                       Shana E. Scarlett (SBN 217895)
21                                                     Benjamin J. Siegel (SBNN 260260)
                                                       HAGENS BERMAN SOBOL SHAPIRO LLP
22                                                     715 Hearst Avenue, Suite 202
                                                       Berkeley, CA 94710
23                                                     Telephone: (510) 725-3000
                                                       Facsimile: (510) 725-3001
24
                                                       shanas@hbsslaw.com
25                                                     bens@hbsslaw.com

26                                                     Interim Lead Class Counsel in
                                                       Cameron, et al. v. Apple Inc.,
27                                                     Case No. 4:19-cv-03074-YGR
28
     CLASS PLAINTIFFS’ SCHEDULE RE: IN-PERSON
     ATTENDANCE AT TRIAL, WEEK OF MAY 24, 2021
     Case No.: 4:20-cv-05640-YGR-TSH
                                                                                 -1-
         Case 4:20-cv-05640-YGR Document 727 Filed 05/21/21 Page 3 of 4




 1
                                                 By:    /s/ Rachele R. Byrd
 2
                                                 Betsy C. Manifold (182450)
 3                                               Rachele R. Byrd (190634)
 4                                               Brittany N. DeJong (258766)
                                                 WOLF HALDENSTEIN ADLER
 5                                                FREEMAN & HERZ LLP
                                                 750 B Street, Suite 1820
 6                                               San Diego, CA 92101
                                                 Telephone: (619) 239-4599
 7                                               Facsimile: (619) 234-4599
 8                                               byrd@whafh.com
                                                 dejong@whafh.com
 9
                                                 Mark C. Rifkin (pro hac vice)
10                                               Matthew M. Guiney (pro hac vice)
                                                 WOLF HALDENSTEIN ADLER
11
                                                   FREEMAN & HERZ LLP
12                                               270 Madison Avenue
                                                 New York, NY 10016
13                                               Telephone: (212) 545-4600
                                                 Facsimile: (212) 686-0114
14                                               rifkin@whafh.com
                                                 guiney@whafh.com
15

16                                               Interim Class Counsel for the Consumer Plaintiffs in
                                                 In re Apple iPhone Antitrust Litig.,
17                                               Case No. 4:11-cv-06714-YGR
18

19

20

21

22

23

24

25

26

27

28
     CLASS PLAINTIFFS’ SCHEDULE RE: IN-PERSON
     ATTENDANCE AT TRIAL, WEEK OF MAY 24, 2021
     Case No.: 4:20-cv-05640-YGR-TSH
                                                                          -2-
         Case 4:20-cv-05640-YGR Document 727 Filed 05/21/21 Page 4 of 4




 1                                        E-FILLING ATTTESTATION
 2           I, Steve W. Berman, am the ECF User whose ID and password are being used to file this

 3   document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the signatories

 4   identified above has concurred in this filing.

 5                                                    By:   /s/ Steve W. Berman
                                                            STEVE W. BERMAN (pro hac vice)
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS PLAINTIFFS’ SCHEDULE RE: IN-PERSON
     ATTENDANCE AT TRIAL, WEEK OF MAY 24, 2021
     Case No.: 4:20-cv-05640-YGR-TSH
                                                                             -3-
